Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Scott Lund (Reg. No. 41166) on 03/12/2021.

The application has been amended as follows: 
Claim 1 (Currently-Twice-Amended): An expansion card retention device, comprising:
a retaining arm rotatably attachable to a chassis to form a first axis of rotation adjacent an end of the retaining arm and pivotable relative to the chassis between an open state and a closed state about the first axis, the retaining arm postionable along an expansion card and including an interior face to provide multi-point support along a top edge of the expansion card; and
a retaining bracket rotatably  fastened to the retaining arm to form a second axis of rotation adjacent the end of the retaining arm and pivotable relative to the retaining 
wherein the retaining arm and retaining bracket are movable together between the open state and the closed state with a single user controlled operation;
wherein the retaining arm includes a coupler at  the end of the retaining arm, and the coupler is mateable with a receiver of the chassis adjacent a chassis opening, wherein the first axis of rotation is formed by the coupler and the receiver.
Claim 2: (Canceled)
Claim 7 (Currently-Twice-Amended): A computing device, comprising:
a chassis including an interconnect bracket and a slot to maintain an expansion card, the expansion card slidably insertable into the slot and attachable to the interconnect bracket; and a retention device removably coupled along an opening of the chassis to maintain the expansion card within the chassis, the retention device including a retaining arm rotatably attachable to the chassis to form a first axis of rotation adjacent an end of the retaining arm and a retaining bracket rotatably fastened to the retaining arm to form a second axis of rotation adjacent the end of the retaining arm, the retaining arm pivotable relative to the chassis about the first axis and the retaining bracket pivotable relative to the retaining arm about the second axis to engage a contact surface of the retaining bracket with the interconnect bracket to retain the expansion card within the chassis,
 ;
wherein the retaining arm includes a coupler at the end of the retaining arm and the chassis includes a receiver adjacent the opening of the chassis, wherein the first axis of rotation is formed by the coupler mated with the receiver.
Claim 9: (Canceled)
 	Claim 12 (Currently-Twice-Amended): A method of maintaining an expansion card along an interconnect bracket within a chassis of a computing device, comprising:
positioning a retention device along a chassis opening, the chassis opening to receive an expansion card, the retention device including a retaining arm rotatably attachable to the chassis to form a first axis of rotation adjacent an end of the retaining arm and a retaining bracket rotatably fastened to the retaining arm to form a second axis of rotation adjacent the end of the retaining arm;
pivoting the retaining arm relative to the chassis toward the chassis opening about the first axis; and
with the pivoting of the retaining arm, pivoting the retaining bracket relative to the retaining arm about the second axis to engage a contact surface of the retaining bracket with a top surface of the interconnect bracket ;
wherein positioning the retention device along the chassis opening includes mating a coupler of the retaining arm with a receiver of the chassis to form the first axis of rotation.
Claim 16: (Canceled)

Allowable Subject Matter
Claims 1, 3-8, 10-15 and 17 are allowable.

The following is an examiner’s statement of reasons for allowance: 
Upon conclusion of a comprehensive search of the pertinent prior art, the Office indicates that the claims are allowable.
Regarding independent claim 1, patentability exists, at least in part, with the claimed features of, “a retaining arm rotatably attachable to a chassis to form a first axis of rotation adjacent an end of the retaining arm and pivotable relative to the chassis between an open state and a closed state about the first axis, the retaining arm postionable along an expansion card and including an interior face to provide multi-point support along a top edge of the expansion card; and a retaining bracket rotatably fastened to the retaining arm to form a second axis of rotation adjacent the end of the retaining arm and pivotable relative to the retaining arm about the second axis, the retaining bracket including a contact surface to engage with an interconnect bracket in the closed state, wherein the retaining arm and retaining bracket are movable together 
Regarding independent claim 7, patentability exists, at least in part, with the claimed features of, “a retention device removably coupled along an opening of the chassis to maintain the expansion card within the chassis, the retention device including a retaining arm rotatably attachable to the chassis to form a first axis of rotation adjacent an end of the retaining arm and a retaining bracket rotatably fastened to the retaining arm to form a second axis of rotation adjacent the end of the retaining arm, the retaining arm pivotable relative to the chassis about the first axis and the retaining bracket pivotable relative to the retaining arm about the second axis to engage a contact surface of the retaining bracket with the interconnect bracket to retain the expansion card within the chassis, wherein the contact surface is generally planar and extends across a width of the interconnect bracket adjacent to a top edge of the expansion card; wherein the retaining arm includes a coupler at the end of the retaining arm and the chassis includes a receiver adjacent the opening of the chassis, wherein the first axis of rotation is formed by the coupler mated with the receiver.”
Regarding independent claim 12, patentability exists, at least in part, with the claimed features of, “positioning a retention device along a chassis opening, the chassis opening to receive an expansion card, the retention device including a retaining arm rotatably attachable to the chassis to form a first axis of rotation adjacent an end of the 
However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Response to Amendment
Applicant’s amendment filed on 02/10/2021 has been fully considered and finds the claims allowable with the examiner’s amendments.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROCKSHANA D CHOWDHURY whose telephone number is (571)272-1602.  The examiner can normally be reached on M-F: 8 AM - 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ROCKSHANA D CHOWDHURY/Primary Examiner, Art Unit 2841